DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga et al. (US 2002/0080218 A1) in view of Klees (US 6,357,859 B2).
As related to independent claims 1, 7, & 8, Kaga et al. teaches a liquid discharging apparatus comprising: a head unit [claims 1 & 8] that discharges a liquid from a nozzle (Kaga et al. – Page 2, Paragraph 20); and a head control unit that controls an operation of the head unit, wherein the head control unit includes a first conversion circuit that converts an image signal, which includes image data input from an outside, into a first electric signal (Kaga et al. – Page 2, Paragraph 25 and Figure 3, shown below), and a first photoelectric conversion circuit that converts the first electric signal [claims 1 & 7] of a liquid discharged from the liquid discharging head (Kaga et al. – Page 2, Paragraph 25 and Figure 3, Reference #29, shown below).


    PNG
    media_image1.png
    704
    433
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    426
    693
    media_image2.png
    Greyscale


Continuing with claims 1, 7, & 8, Kaga et al. teaches what is well known in the art that the first conversion circuit performs a first conversion process of converting the image signal into the first electric signal without depending on a discharge information of a liquid discharged from the liquid discharging head, that being using the control circuit board of a printing apparatus to convert an image signal into an electric signal (Kaga et al. – Page 1, Paragraphs 4 & 10 and Page 2, Paragraph).  Kaga et al. continues to teach the use of specific information provided from the discharge [i.e. print head unit] unit to further control the print unit (Kaga et al. – Page 4, Paragraphs 45-46) but does not specifically teach the second conversion circuit performs a second conversion process of converting the second electric signal into the discharge control signal by using the discharge information.  However, Klees teaches a liquid discharging apparatus (Klees – Column 1, Lines 14-39) and teaches multiple conversion circuits to convert optical signals to electric signals and vice-versa (Klees – Column 2, Lines 15-62) and specifically teaches the conversion circuit located on the print head [i.e. claimed second conversion circuit] which performs a second conversion process of converting the second electric signal into the discharge control signal by using the discharge information [claims 1 & 8] [i.e. image forming data detected by the co-located photodetector] (Klees – Column 2, Lines 15-25 and 45-62).  

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the print head unit of Kaga et al. to include the conversion circuit located on the print head as taught by Klees in an effort to provide printer apparatus with a print head mounted photodetector for actuating the print head in response to the discharge information while avoiding emission of electromagnetic radiation and avoiding 

As related to dependent claim 2, the combination of Kaga et al. and Klees remains as applied above and continues to teach the discharge information includes information which indicates whether or not to discharge a liquid from the nozzle [i.e. actuate print head or printing is started] (Kaga et al. – Page 6, Paragraph 66 and Klees – Column 2, Lines 25-30).
As related to dependent claim 6, the combination of Kaga et al. and Klees remains as applied above and continues to teach the second conversion process includes a nozzle correspondence process of converting the second electric signal into a signal which indicates whether or not a liquid corresponding to the nozzle is discharged. [i.e. actuate print head or printing is started] (Kaga et al. – Page 6, Paragraph 66 and Klees – Column 2, Lines 25-30).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaga et al. (US 2002/0080218 A1) and Klees (US 6,357,859 B2) in further view of Wade et al. (US 6,523,920 B2).
As related to dependent claim 3, the combination of Kaga et al. and Klees remains as applied above but does not specifically teach the first conversion process includes a color conversion process.  However, Wade et al. teaches a liquid discharging apparatus with an optical scanner on the print head [i.e. pen] (Wade et al. – Column 3, Lines 6-20) and a conversion circuit that includes a color conversion process of converting color information corresponding to a hue of the image data included in the image signal into color information corresponding to a hue of a liquid discharged from 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the first conversion process of the combination of Kaga et al. and Klees to include a color conversion process of Wade et al. in an effort to provide printer apparatus with a print head mounted photodetector to make corrections and actuate the print head in response to the discharge information while avoiding emission of electromagnetic radiation and avoiding interference to transmission (Wade et al. – Column 2, Lines 34-49; Klees – Column 2, Lines 15-60; and Kaga et al. – Page 5, Paragraph 54).

As related to dependent claim 4, the combination of Kaga et al., Klees, and Wade et al. remains for the reasons indicated above and continues to teach the first conversion process includes a binarization process of converting the image signal into a signal which indicates whether or not a liquid corresponding to a pixel included in the image data is discharged (Wade et al. – Column 2, Lines 35-40 & 60-63; Column 3, Lines 14-17; Column 5, Line 63 – Column 6, Line 7; and Column 6, Lines 40-50).
As related to further dependent claim 5, the combination of Kaga et al., Klees, and Wade et al. remains for the reasons indicated above and continues to teach the first electric signal is a signal acquired by performing the binarization process on a signal based on the image signal (Kaga et al. – Page 5, Paragraph 59 and Wade et al. – Column 2, Lines 35-40 & 60-63; Column 3, Lines 14-17; Column 5, Line 63 – Column 6, Line 7; and Column 6, Lines 40-50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Espinoza-Ibarra et al. (US 8,210,668 B2) teaches a liquid discharging apparatus with a head unit that transfers data optically and includes optical/electric conversion circuits.  KAMIJIMA (US 2020/0130391 A1) teaches a liquid discharging apparatus with a similar head unit and head control unit.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/John Zimmermann/Primary Examiner, Art Unit 2853